Title: From George Washington to Moses Hazen, 5 March 1783
From: Washington, George
To: Hazen, Moses


                        
                            Sir,
                            H.Q. 5th Mch 83
                        
                        Your several favors of the 28 feby and 1st March have been received and I am happy to hear that your
                            detachments are so fortunate in their exertions to prevent the illicit Trade carrying on between the Inhabitants and the
                            Enemy.
                        The Judge Advocate shall have orders to prosecute Mr Kinney and to call for the Evidence in support of the
                            prosecution.
                        If the business you mention is such as requires your communicating it in person I have no objection to your
                            coming to this place. I am &c.
                    